Citation Nr: 1626617	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as a result of a service-connected disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for right hand arthritis.

5.  Entitlement to service connection for a left knee disability, to include as a result of a service-connected disability.

6.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to a rating in excess of 30 percent for a right knee disability manifested by limitation of motion.

8.  Entitlement to a rating in excess of 10 percent for a right knee disability manifested by instability.

9.  Entitlement to a rating in excess of 10 percent for a right index finger disability.

10.  Entitlement to a rating in excess of 10 percent for a right thumb disability.

11.  Entitlement to a rating in excess of 10 percent for a right long finger disability.

12.  Entitlement to a compensable rating for right ring and little finger disabilities.

13.  Entitlement to a compensable rating for lumbar spine degenerative joint disease.

14.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 

15.  Entitlement to an effective date earlier than April 2, 2009, for the award of additional compensation for a dependent, M.C.

16.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2006, October 2006, August 2008, July 2009, and March 2010 by the Jackson, Mississippi, and Waco, Texas, Regional Offices (RO) of the Department of Veterans Affairs (VA).  In April 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In correspondence dated in April 2016 the Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence submitted in support of his appeal.

In correspondence received in April 2016 the Veteran expressed disagreement with the rating assigned for his lumbar spine disability in a February 2016 rating decision.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The issue of entitlement to service connection for fibromyalgia has been raised by the record in a June 22, 2015, statement and the issue of entitlement to vocational rehabilitation benefits was raised in an April 5, 2016, application, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a right ankle disability, a right hip disability, right hand arthritis, and a left knee disability, entitlement to increased ratings for a right knee disability manifested by limitation of motion, a right knee disability manifested by instability, a right index finger disability, a right thumb disability, a right long finger disability, right ring and little finger disabilities, a lumbar spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In correspondence received in April 2016, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal as to the issues of entitlement to service connection for hypertension, whether new and material evidence was received to reopen a service connection claim for PTSD, entitlement to an earlier effective date for the award of additional compensation for a dependent, and entitlement to automobile and adaptive equipment or for adaptive equipment only.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the issues of entitlement to service connection for hypertension, whether new and material evidence was received to reopen a service connection claim for PTSD, entitlement to an earlier effective date for the award of additional compensation for a dependent, and entitlement to automobile and adaptive equipment or for adaptive equipment only have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In correspondence received in April 2016, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal as to the issues of entitlement to service connection for hypertension, whether new and material evidence was received to reopen a service connection claim for PTSD, entitlement to an earlier effective date for the award of additional compensation for a dependent, and entitlement to automobile and adaptive equipment or for adaptive equipment only.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed.


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for PTSD is dismissed.

The appeal for entitlement to an effective date earlier than April 2, 2009, for the award of additional compensation for a dependent, M.C., is dismissed.

The appeal for entitlement to automobile and adaptive equipment or for adaptive equipment only is dismissed.



REMAND

The Veteran contends that he has a right ankle disability, a right hip disability, right hand arthritis, and a left knee disability that were incurred in service or were aggravated by a service-connected disability.  He says there is a direct correlation between his development of arthritis in his right hand and the service connected disabilities of his fingers.  He states that his hip, ankle, and left knee problems were caused or aggravated by the gait problems caused by his right knee disability.  He also testified that he sustained right ankle and left knee injuries after service due to falls when his service-connected right knee gave out.  The VA examinations of record do not adequately address these contentions, especially with regard to the question of aggravation. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

At his April 2016 hearing, the Veteran competently asserted that his service-connected right knee and right finger disabilities had increased in severity since his last VA examinations in January 2014.  In a November 2014 statement he reported having ankylosis of the right knee and loss of use of his right hand.  Social Security Administration (SSA) records were received in May 2009 and an award letter dated in November 2008 noted disability benefits had been granted effective from January 2009.  In light of the conflicting evidence as to the degree of occupational impairment due to the Veteran's service-connected disabilities over the course of this appeal, additional development is also required for an adequate TDIU determination.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded additional VA examinations.  Prior to the examinations, up-to-date VA treatment records should be obtained.

As noted in the Introduction section above, in April 2016 the Veteran submitted notice of disagreement with a February 2016 rating decision concerning the rating assigned for his lumbar spine disability.  This matter must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issue of entitlement to a compensable rating for lumbar spine degenerative joint disease.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

3.  Schedule the Veteran for an appropriate VA examination for the following opinions: 

a) As to the current nature and extent of his service-connected right knee, right thumb, and right index, long, ring, and little finger disabilities.

b) As to whether it is at least as likely as not (50 percent probability or greater) he has right hand arthritis, right ankle, hip, and/or left knee disabilities that were:
1. incurred or otherwise the result of service 
2. caused by a service connected disability, to include a fall that was precipitated by the right knee giving out, or 
3. aggravated (made permanently worse) by a service-connected disability, to include a fall that was precipitated by the right knee giving out.

c) As to whether there is or has during the course of this appeal been any period of marked interference with employment or inability to maintain substantially gainful employment consistent with his education and occupation background.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other etiology opinions provided.  All examinations, tests, and studies must be conducted.  An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


